Title: To Benjamin Franklin from Louis-François Rolandeau, 18 October 1777
From: Rolandeau, Louis-François
To: Franklin, Benjamin


Monsieur,
Bordeaux 18. 8bre. 1777.
Si je n’eusse pas eu a céder a cértaines circonstances, j’aurais eu l’honneur en vous faisant ma cour, de vous faire de vive voix, la demande que je prends la libérté de vous faire par lettre. C’est de vouloir bien méttre votre visa sur les papiers, que Monsieur le Comte d’Ossun, qui m’honore de sa protéction, aura la Bonté de méttre sous vos yeux: quélques affaires de famille, aprés le déces de mon Père, m’ayant paru exiger de moi de passer en france, je quittai, sans prendre de congé, le sérvice que je faisais dans le cinquiéme Régiment, Colonel Ughÿ, en qualité de Lieutenant;  j’avoue que ce fut de ma part une irréfléxion, qui ne devant son existance qu’a mon Empréssement a me rendre aux affaires de ma famille, peut etre vue d’une maniére moins désavantageuse pour moi; mais aujourd’hui, que j’ai mis ordre a ces affaires, un Empréssement aussi vif me rappélle a ce Sérvice; il serait facheux, que cet intervalle, qui n’a eu qu’une bonne cause, eut un mauvais effet quélconque: pour prévenir un Evénement, que j’oserais croire n’avoir pas mérité, et par mon sérvice passé et par celui que je me propose de faire, j’ai l’honneur de vous demander une léttre. Au cas qu’il arrivat que je ne parvins pas a Charleston, je vous supplie de vouloir me la donner de manière qu’elle me sérve ou a Philadelphie ou a Boston: je ne mettrai pas en avant, Monsieur, ce que je croirais propre a justifier la demande que j’ai l’honneur de vous faire. Monsieur le Comte d’Ossun, sous les ordres duquel j’ai eu l’honneur de sérvir, vous rendra quélques témoignages sur mon compte; je me borne a vous dire que je ne césserai d’etre occupé de mériter votre protéction, et la Bienveillance de mes supérieurs, par mon exactitude a remplir mes devoirs; je serai content d’y parvenir, plus encore, si jamais je peux vous convaincre du profond réspect avec lequel j’ai l’honneur d’etre, Monsieur, Votre tres humble et tres obéissant sérviteur
Rolandeau

Chez Mr. Dessan Capitaine de Navire rue st. jame. Daignes me charger de vos ordres, si vous en aves pour ce pays la.

 
Notation: Rolandeau Bordeaux 18 8b. 1777
